DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 6/21/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Examiner appreciate applicant’s amendments based on interview on 5/25/2022.  However, upon further discussion with senior examiners and review of instant specification, the proposed amendments do not overcome prior references.  Paragraph 15-16 of instant specification (PGPUB US2019/0250045) mentions about dial face, pointer and different markings.  However, the instant specification fails to establish any criticality, any material or structure, that effects the amended range other than a textual display.  This textual display can be added by people having ordinary scale in the art (PHOSITA) according to design need of a given gauge’s operating ranges and related choice of material and structure.  Furthermore, Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.  In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).  
Applicant’s arguments on page 6 paragraph 1 regarding “a particular saturated steam pressure” on the preamble is not persuasive.  A temperature gauge can be used in different environment.  According to MPEP 2111.02 Section II (Preamble Statement Reciting Purpose of Intended Use), during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.  (end of MPEP 2111.02 Section II).  Furthermore, instant specification does not recite any material to establish criticality of the said preamble limitation.  In the instant invention, applicant’s claimed invention is a temperature gauge used in steam environment connected to inlet piping of a saturated steam tank.  Use of temperature and pressure gauges with pipe connectors are known to people having ordinary skilled in the art (PHOSITA) and commercially available from different manufacturers (NPL “Trerice Product Catalog”) and distributors (MSC Direct, Grainger, McMaster, etc.).  

With regards applicant’s arguments on page 6 last paragraph “unacceptable subcooled temperature range” is in functional relationship with “the printed matter” is not persuasive.  Examiner agrees in part the dial face having the pointer 24 changing based on measured temperature between subcooled temperature and outside that ranges. However, the printed matter in concern is the SATURATED STEAM  125 PSIG” as shown in 34 Fig 3 and claimed as “a particular steam pressure”.  Unlike the dial graduations, and colored “subcooled” region, the legend lacks a functional relationship with the substrate.  The substrate (meter) and legend do not depend on each other.  The legend would have the same effect no matter where it is printed.  The legend could be provided on printed instructions accompanying the meter or on a label attached to mounting stem (20).  While the legend is ”related” to the meter and its use, it is not “functionally” related. 

In regards to applicant’s argument about declarations/affidavits (page 7 para 1) is not persuasive and examiner’s responses are restated. The declarations under 37 CFR 1.132 filed 2/28/2022 is insufficient to overcome the rejection of claims 1-4, and 6-13 based upon references Hagen (GB2072849) in view of Blackmer et al. (2016/0076922 hereinafter Blackmer) applied under 35 U.S.C. 103 as set forth in the last Office action because:  coupling a gauge to subcooled steam environment is an intended use and a gauge can be used in different environments including the said environment.  Furthermore, Hagen teaches all the structural limitations then it can anticipate the claim even without specifically disclosing the intended use.  MPEP 2144.07.  
With regards to indicium, it’s a printed matter, and where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. (MPEP 2111.05 I.B) 
	Based on amendments, examiner updated his search and found new references.  New references are included in PTO-892.  Lewis (D255,225) teaches a gauge with dial and a mounting block.  Boyer (D706661) teaches a pressure gauge with a dial having colored and non-colored sections within the dial.  NPL (“Trerice Product Catalog”) teaches different temperature gauges for different temperature ranges with different text or printed matter on the dial.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (GB2072849) in view of (Blackmer et al. (2016/0076922 hereinafter Blackmer).
Regarding claim 1, Hagen teaches a method/system of identifying a subcooled temperature of a steam system component having a particular saturated steam pressure (2, 3, transition range between the operating regimes: Fig), the method comprising: 
coupling a subcooled gauge to the steam system component in need of readily identifying the subcooled temperature for the particular saturated steam pressure in such a way that the subcooled gauge measures a temperature within the steam system component, 
wherein the subcooled gauge provides a dial face indicating an acceptable temperature range of said temperature for the particular saturated steam pressure (lines 1-9, 38-43 page 1), wherein the particular saturated steam pressure is represented on the dial face, and 

wherein an unacceptable subcooled temperature (range from zero to around 338-degrees, 353-degrees, or 366-degrees Fahrenheit) is represented through a colored portion disposed along the dial face (lines 1-9, 38-43 page 1), wherein the colored portion contrasts in color with adjacent portions of the dial face (1 Fig).  Regarding particular saturated steam pressure, a gauge can be used any given environment.  
However, Hagen does not teach that particular saturated steam pressure on the dial face.  
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, given pressure is a text display and printing labels and put on different surfaces are within PHOSITA and obvious to try for displaying additional information.  Furthermore, displaying different variables on gauge are known to PHOSITA (2006/0266273). In addition, Hagen teaches the analog indicating instrument can display different operational quantity including pressure (lines 1-5 page 1).  Regarding connecting the gauge to a particular saturated steam pressure, a gauge can be coupled to any environment and known to one PHOSITA (see NPL product from Watts) and it’s an intended use.  Furthermore, Hagen teaches all the structural limitations then it can anticipate the claim even without specifically disclosing the intended use.  MPEP 2144.07.  Regarding specific subcooled temperature range, Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.  In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).
  With respect to claims 2 and 6, Hagen does not teach representative particular saturated steam pressure is an indicium on the dial face. However, Hagen teaches different temperature indicium of printed letter on the dial (Fig 1) (lines 1-5 page 1, Fig 1).
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, it’s a printed matter, and where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. (MPEP 2111.05 I.B) 
With regard to claims 3 and 7, Hagen teaches providing a temperature pointer movable in at least a clockwise path along the dial face (9 Fig), wherein the colored portion is an arcuate shape disposed along the dial face in the clockwise path of the temperature pointer (temperature/variable displays are clockwise from low to high values Fig).
Claims 4, 8, 9, 10, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (GB2072849) in view of Blackmer et al. (2016/0076922 hereinafter Blackmer) as applied to claim 1, further in view of Chen et al. Chen et al. (2005/0109078 hereinafter Chen).
Regarding claims 4, 8, 9, the combination (Hagen modified by Blackmer) does not teach the steam system component comprises a saturated steam tank havinq an inlet pipe and an outlet pipe, and wherein the subcooled gauge is coupled to the inlet pipe.  Hagen teaches a temperature gauge (abstract).
Chen teaches the steam system component comprises a saturated steam tank (Fig 6) havinq an inlet pipe and an outlet pipe (2, 3 Fig 6) and wherein the subcooled gauge is coupled to the inlet pipe (12, 14 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the gauge into the inlet pipe to measure temperature at the inlet.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claims 10 and 13, Hagen teaches a system/gauge for readily identifying a subcooled temperature of a steam system component having a particular saturated steam pressure (2, 3, transition range between the operating regimes: Fig), the system comprising: 
a saturated steam tank having an inlet pipe and an outlet pipe; and 
a subcooled gauge coupled to the inlet pipe, wherein the subcooled gauge is configured to measure a temperature within the inlet pipe, the subcooled gauge further comprising: 
a dial face providing an unacceptable subcooled temperature range from (zero to around 338-degrees, 353-degrees, or 366-degrees Fahrenheit)  (lines 1-9, 38-43 page 1), wherein the subcooled temperature range is represented through a colored portion disposed along the dial face, wherein the colored portion contrasts in color with adjacent portions of the dial face (1 Fig 1); and Serial No. 16/273,543 Response to Office Action of August 31, 2021
Page 4an indicium fixed on the dial face, the indicium consisting of the particular saturated steam pressure, whereby presence of liquid water in the inlet pipe is visually determined through a juxtaposition of the colored portion and a temperature pointer of the gauge.  
However, Hagen does not teach representative particular saturated steam pressure is an indicium on the dial face. However, Hagen teaches different temperature indicium of printed letter on the dial (Fig 1) (lines 1-5 page 1, Fig 1).
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, it’s a printed matter, and where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. (MPEP 2111.05 I.B) 
However, the combination (Hagen modified by Blackmer) does not teach the steam system component comprises a saturated steam tank havinq an inlet pipe and an outlet pipe, and wherein the subcooled gauge is coupled to the inlet pipe.  Hagen teaches a temperature gauge (abstract).
Chen teaches the steam system component comprises a saturated steam tank (Fig 6) havinq an inlet pipe and an outlet pipe (2, 3 Fig 6) and wherein the subcooled gauge is coupled to the inlet pipe (12, 14 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include the gauge into the inlet pipe to measure temperature at the inlet.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).  Regarding specific subcooled temperature range, Where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.  In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).
With regard to claim 11, Hagen teaches providing a temperature pointer movable in at least a clockwise path along the dial face (9 Fig), wherein the colored portion is an arcuate shape disposed along the dial face in the clockwise path of the temperature pointer (temperature/variable displays are clockwise from low to high values Fig).
Regarding claim 12, Hagen does not teach the indicium is inward of an inner diameter of the arcuate shape.  
Blackmer teaches pressure/graphical indicators on the dial face (28 Fig 4).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  Furthermore, it has been held that insignificant changes to shape which do not contain critical design requirements are a matter of choice which one having of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed limitation is significant. See MPEP 2144.04 (IV-B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Lewis (D255,225) teaches a gauge with dial and a mounting block.  Boyer (D706661) teaches a pressure gauge with a dial having colored and non-colored sections within the dial.  NPL (“Trerice Product Catalog”) teaches different temperature gauges for different temperature ranges with different text or printed matter on the dial.

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855